                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA

 Victor Donnell Fields,                          Case No. 0:17-cv-2662-DWF-KMM

                     Plaintiff,

v.                                                          ORDER

 Sharon Henry, et al.,

                     Defendant.


      Pursuant to Local Rule 5.6, the parties filed a Joint Motion Regarding
Continued Sealing for documents filed under temporary seal in connection with the
defendant’s Motion for Judgment on the Pleadings and for Summary Judgment. (Joint
Mot., ECF No. 179.) The parties were unable to confer on the continued sealing of
the documents due to Mr. Fields’s incarcerated status; however, Mr. Fields has not
objected to or notified the defendants of any disagreement with the continued sealing
of the documents at issue. (Joint Mot. at 3 n.1.) The defendants believe that the
documents at issue should remain sealed because there is private medical information
throughout the memoranda and attached exhibits. (Joint Mot. at 3.) Having reviewed
these documents, the Court concludes that they should remain sealed.

      Accordingly, the Clerk is directed to keep ECF Nos. 162, 165, and 176
sealed.

Date: August 23, 2019
                                                     s/Katherine Menendez
                                                     Katherine Menendez
                                                     United States Magistrate Judge
